                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION


GALLATIN WILDLIFE                                  CV-15-27-BU-BMM
ASSOCIATION,


            Plaintiff,

                                                          ORDER
      vs.


UNITED STATES FOREST
SERVICE, et al.,


            Defendants.



      The Court granted summary judgment in favor of Federal Defendants

regarding the U.S. Forest Service’s (“USFS”) use of the coarse filter or habitat by

proxy methodology. (Doc. 148.) The Court ordered Federal Defendants to issue a

supplemental environmental impact statement (“SEIS”) for the 2009 Revised

Forest Plan that evaluates the potential consequences of the 2000 and 2008

Memoranda of Understanding. The Court further ordered Federal Defendants to

                                         1
conduct a review of the five issues raised by Plaintiffs, and any other pertinent

information, to determine whether the new information warrants supplementation

of the environmental analyses for the Allotment Management Plans at issue in this

litigation. The Court deferred a decision regarding whether to permanently enjoin

domestic sheep grazing until after the USFS completed its SEIS. (Doc. 148 at 36.)

      Plaintiffs appealed the Court’s decision regarding the coarse filter or habitat

by proxy methodology claim. (Doc. 155.) The Ninth Circuit dismissed the appeal

for lack of jurisdiction (Doc. 203.) The Ninth Circuit determined that the Court’s

June 14, 2016, Order did not constitute a final decision. Id. at 1.

      The USFS completed its final SEIS for the 2009 Revised Forest Plan on

January 26, 2018. The USFS issued the final Record of Decision on October 26,

2018. Plaintiffs now wish to appeal the Court’s partial grant of summary judgment

in favor of Federal Defendants. The parties jointly have moved the Court to enter

final judgment pursuant to Federal Rule of Civil Procedure 54.

      ACCORDINGLY, IT IS HEREBY ORDERED that:

      (1)    The Clerk shall enter Final Judgment in this matter pursuant to

      Federal Rule of Civil Procedure 54.

      (2)    All other relief requested by the parties in this action is denied.

      (3)    This action is dismissed.




                                           2
     (4)   Plaintiffs reserve the right to seek an appeal of the Court’s decision

     and final judgment.



DATED this 7th day of May, 2019.




                                        3
